DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant’s election without traverse of Species B (claims 1 and 5-8) in the reply filed on May 26, 2022 is acknowledged.  Accordingly, claims 1 and 5-8 are under consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura (US 2013/0038736).
Regarding claim 1, Yamamura discloses a vehicle head lamp comprising: a spatial light modulator (at least 26,28) having a light source (at least 28); and a control device (generally 1036; see additionally paragraphs [0084], [0106], [0110]-[0111], [0164]-[0165], Fig. 37) that controls the spatial light modulator 26,28, wherein the vehicle head lamp forms a desired light distribution pattern by radiating light emitted from the light source 28 forward via the spatial light modulator, a high luminous intensity region and a low luminous intensity region that is adjacent to an outer edge of the high luminous intensity region and has a luminous intensity lower than a luminous intensity of the high luminous intensity region are formed in the desired light distribution pattern to be irradiated by controlling the spatial light modulator by the control device, the low luminous intensity region is configured such that the luminous intensity decreases gradationally from the outer edge of the high luminous intensity region toward an outside of the low luminous intensity region, and the control device 1036 controls the spatial light modulator 26,28 so as to relatively change at least one of sizes, luminous intensities, and positions of the high luminous intensity region and the low luminous intensity region in accordance with a traveling condition of a vehicle on which the control device is equipped (see at least Figures 1-43 and paragraphs [0095]-[0228]; Examiner notes that every function recited in the claim is either explicitly taught in Yamamura or is inherently capable of being achieved through the disclosed structure and control unit).
Regarding claim 5, the spatial light modulator in Yamamura is a rotation mechanism 26 that rotates in one direction around a rotation axis while reflecting the light emitted from the light source 28, and has a rotary reflector 26a provided with a reflective surface that performs scanning with light of the light source 28 reflected while rotating, and the control device 1036 controls a timing of turning on and off the light source 28, luminance of the light source 28 and a rotation speed of the rotatory reflector 26a (see at least paragraphs [0084], [0106], [0110]-[0111], [0164]-[0165], Fig. 37, among others), whereby a predetermined region irradiated with reflected light from the rotatory reflector to form a desired light distribution pattern (see at least Figures 1-43 and paragraphs [0095]-[0228]; Examiner notes that every function recited in the claim is either explicitly taught in Yamamura or is inherently capable of being achieved through the structure and control unit).
Regarding claim 6, when the predetermined region in Yamamura in a desired light distribution pattern is scanned with light reflected by the rotatory reflector 26a, the control device 1036 controls a rotation speed (see at least para [0084] among others) of the rotatory reflector 26a to be higher/lower than a rotation speed of the rotatory reflector when the outside of the predetermined region in the desired light distribution pattern is scanned to form the low luminous intensity region/the high luminous intensity region (see at least Figures 1-43 and paragraphs [0095]-[0228]; Examiner notes that every function recited in the claim is either explicitly taught in Yamamura or is inherently capable of being achieved through the structure and control unit).
Regarding claim 7, wherein when a predetermined region in Yamamura in a desired light distribution pattern is scanned with light reflected by the rotary reflector 26a, the control device 1036 controls luminance of the light source (see at least paras [0111] and [0165] and Fig. 37, light source controller 1046, among others) to be higher/lower than luminance of the light source when the outside of the predetermined region in the desired light distribution pattern is scanned with the reflected light to form the low luminous intensity region/the high luminous intensity region (see at least Figures 1-43 and paragraphs [0095]-[0228]; Examiner notes that every function recited in the claim is either explicitly taught in Yamamura or is inherently capable of being achieved through the structure and control unit).
Regarding claim 8, the rotatory reflector 26a in Yamamura has a plurality of curved reflective surfaces (see at least Fig. 3 and Fig. 26, among others) configured such that a scanning speed of the reflected light is locally fast or slow, and the low luminous intensity region /the high luminous intensity region is formed by the local dispersion/concentration of the reflected light (see at least Figures 1-43 and paragraphs [0095]-[0228]; Examiner notes that every function recited in the claim is either explicitly taught in Yamamura or is inherently capable of being achieved through the structure and control unit).
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875